DETAILED ACTION

This Office action is a reply to the amendment filed on 7/19/2022. Currently, claims 1-20 are pending. No claims have been withdrawn, cancelled or added.

Information Disclosure Statement
The IDS filed on 7/21/2022 is being considered.

Drawings
The drawings are objected to because of the following informalities:
Figures 9H and 23K have grey shaded backgrounds, which render part or all of the drawings illegible when reproduced, see 37 CFR 1.84(l) (m) and (p)(1). Applicant is requested to remove the grey shaded backgrounds.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6, 11 and 16-17 are objected to because of the following informalities:
Claim 6, “or or an elastic property” is objected to because the limitation appears to contain a typographic error. This objection can be overcome by reciting, “or  an elastic property”.
Claim 11, “along the a length” is objected to because the limitation appears to contain a typographic error. This objection can be overcome by reciting, “along  a length”.
Claim 16, “the at least two sinusoidal member” is objected to because the limitation appears to contain a typographic error. This objection can be overcome by reciting, “the at least two sinusoidal members”. See also claim 17.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-2, 4-5, 7-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (US 20120151868) (‘Kang’).
Claim 1, Kang provides a flexure (the flexure shown in Fig. 44; see annotated Fig. 44 of Kang shown below in Examiner’s Notes) for structural and mechanical applications [0098] having an assembly axis (annotated Fig. 44) comprising at least two sinusoidal members (annotated Fig. 44) formed of an elastic material that allows for reversible deformation without compromising a strength of said at least two sinusoidal members (formed of materials such as a metal, ceramic, fibers, synthetic resins, fiber-reinforced synthetic resins, etc. [0091], or a fiber-reinforced composite material [0094]; note that the materials of Kang are similar if not identical to the materials of the instant application, and that under the basic properties of materials, such materials are elastic and allow for reversible deformation without compromising a strength of the materials; “wire” [0063]), each of said at least two sinusoidal members supported by a first support member (annotated Fig. 44; note that the first support member is bonded thereto [0092]; [0096]) at a distal antinode (annotated Fig. 44) and connected together longitudinally at a proximal antinode (annotated Fig. 44) by a locking mechanism on a second support member (annotated Fig. 44; note that the locking mechanism on the second support member is bonded thereto [0092]; [0096]).
Claim 2, Kang further provides wherein the elastic material is a composite material (for example, a fiber-reinforced composite material [0094]).
Claim 4, Kang further provides wherein each of said at least two sinusoidal members is formed from a discrete, straight (straight from an overhead view; Fig. 45), relaxed linear member that is pre-stressed into a sinusoidal form (sinusoidal form shown in Figs. 44-45).
Claim 5, Kang further provides wherein the discrete, straight, relaxed linear member has a prismatic or non-prismatic geometry (non-prismatic geometry; Fig. 45).
Claim 7, Kang further provides wherein the first support member is under a compressive force or the second support member is under a tensile force (the second support member holds the two sinusoidal members together and against being pulled apart and thus is under a tensile force; Fig. 44).
Claim 8, Kang further provides wherein the first support member is under a compressive force (as the sinusoidal members are pushed toward each other, the first support member experiences a compressive force; Fig. 44) and a plurality of first support members are spaced apart at a spatial frequency that corresponds to a wavelength of said at least two sinusoidal members (the first support members are placed at the maximum amplitudes of the wavelength; Fig. 44).
	Claim 9, Kang further provides wherein the first support member under the compressive force is a ring, n-gon, linear strut or inflatable member (note that claim 7 does not necessarily require the first support member to be under compressive force due to recitation of “or” in the claim and thus the limitation in claim 9 further limiting the first support member being under compressive force is not required; further note that as the sinusoidal members are pushed toward each other, the first support member experiences a compressive force, and the first support member is a linear strut “wire” that is further bent into shape as shown in Fig. 44).
Claim 10, Kang further provides wherein the second support member under the tensile force is an axial member under a tension (note that “axial member” was treated as an member that is situated on the assembly axis, under the plain meaning of axial in light of applicant’s specification to mean situated around, in the direction of, on or along an axis; further note that axial member does not require the second support member to extend circumferentially around the assembly axis, or any other axis; Fig. 44).  
	Claim 12, Kang further provides wherein the axial member is periodically attached to the at the least two sinusoidal members at an antinode (Fig. 44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang as above and further in view of Williams (US 20130302172).
Claim 3, Kang teaches all the limitations of claim 2 as above. Kang is silent as to the composite material being a carbon fiber reinforced polymer or a nano-composite material. However, Williams teaches a structure comprising a composite material being a carbon fiber reinforced polymer or a nano-composite material (Williams carbon fiber reinforced polymer [0056]). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try using a carbon fiber reinforced polymer for the composite material, with the reasonable expectation of using known materials to produce a flexure with sufficient strength, since such a modification would have involved a mere change in  known materials. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
Claim(s) 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang as above and further in view of Rimoli (WO 2018068056).
Claim 13, Kang teaches a flexure (the flexure shown in Fig. 44; see annotated Fig. 44 of Kang shown below in Examiner’s Notes) for structural and mechanical applications [0098] having an assembly axis (annotated Fig. 44) comprising at least two sinusoidal members (annotated Fig. 44), each of said at least two sinusoidal members supported by a first support member (annotated Fig. 44) at a distal antinode (annotated Fig. 44) and connected together longitudinally at a proximal antinode (annotated Fig. 44) by a flexural locking mechanism (annotated Fig. 44) on a second support member (annotated Fig. 44).
	Kang does not teach the two sinusoidal members being formed of a hyperelastic material that allows for substantial reversible deformation without dissipation of energy, and being disassemblable and reassemblable into said flexure.
	However, Rimoli teaches a structure comprising a lattice modeled after a hyperelastic material (Rimoli page 23, lines 10-11). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the at least two sinusoidal members of an hyperelastic material that allows for substantial reversible deformation without dissipation of energy, with the reasonable expectation of allowing the flexure to bend without breaking, while providing sufficient strength, since such a modification would have involved a mere change in  known materials. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
	Regarding the flexure being disassemblable and reassemblable into said flexure, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the flexure such that the flexure is disassemblable and reassemblable into said flexure, with the reasonable expectation of being able to reduce or expand the size of the flexure as desired, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
Claim 14, Kang further teaches wherein each of said at least two sinusoidal members is formed from a discrete, straight (straight from an overhead view; Fig. 45), relaxed linear member that is pre-stressed into a sinusoidal form (sinusoidal form shown in Figs. 44-45).
Claim 15, Kang further teaches wherein the at least two sinusoidal members have a same wavelength and phase (every other of the at least two of the sinusoidal members of the flexure of Fig. 44 have a same wavelength and phase).
Claim 16, Kang further teaches wherein the at least two sinusoidal members have a same amplitude (every other of the at least two of the sinusoidal members of the flexure of Fig. 44 have a same amplitude).
Claim 17, Kang further teaches wherein the at least two sinusoidal members have a different wavelength, amplitude or phase (adjacent ones of the at least two of the sinusoidal members of the flexure of Fig. 44 have a different phase).
Claims 18-19, Kang and Rimoli teach all the limitations of claim 13 as above. Kang is silent as to an internal force being evenly distributed and corresponding to a center of mass/centroid axis of the flexure such that the flexure is an un-deflected structure, or an internal force being unevenly distributed and falling outside a center of mass/centroid axis of the flexure such the flexure is deflected. However, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the flexure such that an internal force is evenly distributed and corresponds to a center of mass/centroid axis of the flexure such that the flexure is an un-deflected structure, or an internal force is unevenly distributed and falls outside a center of mass/centroid axis of the flexure such the flexure is deflected, with the reasonable expectation of configuring the flexure in various positions, orientations and arrangements when installed while maintaining stability, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claim 20, Kang further provides a planar, radial or polygonal flexural assembly formed from two or more flexures of claim 13 (two or more flexures of Fig. 44 shown in Fig. 45) connected at antinodes of the at least two sinusoidal members (Fig. 45).



Examiner’s Notes

    PNG
    media_image1.png
    467
    788
    media_image1.png
    Greyscale

Annotated Fig. 44 of Kang et al. (US 20120151868) (‘Kang’)

Allowable Subject Matter
Claims 6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, particularly Kang does not teach or disclose, alone or in combination, all the elements and features of the claimed invention, including inter alia the prismatic or 4non-prismatic geometry of the discrete, straight, relaxed linear member or an elastic property varying along a length, width or depth of the discrete, straight, relaxed linear member, as recited in claim 6, and each of the at least two sinusoidal members being fixed to the axial member at ends of the at least two sinusoidal members such that the tensile force is evenly distributed along the a length of the at least two sinusoidal members, as recited in claim 11. It would have been beyond the level of ordinary skill to combine or modify any of the cited prior art references of record to arrive at the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635